cDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 12/03/2018, 02/12/2020, 02/23/2021, and 04/09/2021 have been entered and fully considered by the examiner.

Election/Restrictions
The requirement for restriction is hereby withdrawn in view of applicant’s amendments and arguments which were found to be persuasive. As a result, all claims have been considered in the instant Office Action.

Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim recites “an inspected region” in line 9. It is unclear and indefinite as to what the relationship is between the recited term and “an inspection region” recited in line 3 of the claim. For the purposes of examination, it is assumed that both terms are referring to the same thing.
Regarding claim 3, claim recites “an inspected region” in line 2. It is unclear and indefinite as to what the relationship is between the recited term and “an inspection region” recited in line 3 of claim 1 upon which claim 3 depends. For the purposes of examination, it is assumed that both terms are referring to the same thing.
Regarding claim 16 and 20, the term "low frequency” and “medium frequency” in claim 16 is a relative term which renders the claim indefinite.  The term "low” or “medium" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is not clear what range of frequencies would be considered “low frequency” or “medium frequency”. As a result, 
Regarding claims 18 and 19, the term "high frequency” in claim 16 is a relative term which renders the claim indefinite.  The term "high" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is not clear what range of frequencies would be considered “high frequency”. As a result, the metes and bounds of the claim are not clear. For the purposes of examination, frequencies below 1000 Hz have been considered high.
	Claims 2, 4-15, 17, and 21-24 depend upon indefinite claim 1 and are therefore considered to be rejected due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (U.S. Publication No. 2014/0148658) hereinafter “Zalevsky” in view of Carmon et al. (U.S. Publication No. 2015/0157224) hereinafter “Carmon”.
	Regarding claim 1, Zalevsky discloses a system [system 100; see FIG. 1 and abstract of Zalevsky] comprising: 
[input port 100A; see FIG. 1 and [0074]] for receiving input data [see [0088] of Zalevsky] comprising a sequence of image data pieces indicative of speckle patterns detected in light returning from an inspection region [see [0019] and [0088] of Zalevsky], 
at least one processing utility [processing utility 100C; see FIG. 1 and [0088]] configured for processing and analyzing the input data [see [0020]; “the processing utility is configured and operable for processing the image data”], the at least one processing utility comprises:
 i) a correlation module [see [0088]; “the processing utility 100C includes appropriate functional modules for determining a spatial correlation function”] configured for processing the sequence of image data piece and determining correlation function indicative of spatial correlations between speckle patterns in consecutive image data pieces [see [0020] and [0077] of Zalevsky], said correlation function being indicative of variation in position of points within an inspected region [see [0013]; 
Zalevsky does not expressly disclose a filtering module configured and operable for receiving and processing data on the determined correlation function for extracting data indicative on vibration having selected frequency range for determining data indicative of at least one of acoustic signals, movement and tactile vibrations of said inspection region. 
Carmon, directed towards remotely determining physiological parameters using speckle laser data [see abstract of Carmon] further discloses a filtering module [breathing filter 127 together with the heartbeat filter 126 are the filtering module; see FIG. 3 and [0017]] configured and operable for receiving and processing data on .[see [0033] disclosing that the data indicative of breathing or heartbeat is separated from the rest in the corresponding inspection region] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Zalevsky further and include a filtering module configured and operable for receiving and processing data on the determined correlation function for extracting data indicative on vibration having selected frequency range for determining data indicative of at least one of acoustic signals, movement and tactile vibrations of said inspection region according to the teachings of Carmon in order to distinguish the particular data that needs to be analyzed from the rest of the motion data [see [0017] of Carmon]
Regarding claim 2, Zalevsky further discloses at least one optical collection system [measuring unit 110; see FIG. 1B and [0078]], the at least one optical collection system comprises a light source [coherent light source 202; see FIG. 1B and [0078]] configured to generate coherent illumination [see [0078]; the source is a coherent light source] at a selected frequency [see [0078] last two lines discloses that an illumination controller can be used to select appropriate wavelengths of illumination] and direct said coherent illumination onto a selected inspection region [see [0079] of Zalevsky], and a light collection unit [comprising an imaging lens arrangement and a detector array [the imaging unit of Zalevsky comprising of a imaging optics (i.e. single lens) 112 and pixel detector array (PDA)111; see FIG. 1B and [0078]], the imaging lens arrangement is configured for collecting input light returning from said inspection region [see [0080] of Zalevsky] to thereby generate on the detector array an image corresponding to an intermediate plane located between the inspection region and said imaging lens arrangement [see [0086]; the optics 112 is defocused; see also FIGs. 2A and 2B showing the focal plane 106 to be between the inspection region and imaging lens; see [0080]], the detector array is configured to detect said collected light to thereby generate image data associated with secondary speckle patterns [see [0080]-[0082] of Zalevsky] generated by scattering of the coherent illumination from the inspected region [see [0143]; “a secondary speckle pattern is generated as the reflection/scattering of coherent light and captured by PDA 111] and for generating and transmitting corresponding image data pieces providing detected data pieces for processing [see [0143]; generating output measured data] the light collection unit is configured for collecting image data pieces indicative of secondary speckle patterns [see [0080] of Zalevsky].  
Regarding claim 3, Zalevsky further discloses said optical collection system is configured for use with an inspection region being a portion of a human body.[see [0016] a region of a human skin (i.e. skin on the wrist) is analyzed]  
Regarding claim 4, Zalevsky further discloses said portion of a human body being at least one of: closed eyelid, jaw, chest, hand [see [0014] and FIG. 11B disclosing observing a human wrist; which is a part of the hand], neck, forehead, forehead-temple.  
Regarding claim 5, Zalevsky further discloses that said processing utility [processor utility 100C] further comprises a signal selection module, the signal module [see [0088] disclosing the processor includes appropriate functional modules for extracting one or more features and tracking their variation over time] is configured and operable for receiving said data indicative of one or more selected movement types collected from said region, and for processing said data, selecting one or more movement patterns associated with a desired movement origin [see [0077] and [088]; the processor utility is programmed to select a model corresponding to a certain parameter and determine the parameter using the model] .  
Regarding claim 6, Zalevsky discloses the signal selection module of the processing utility [see rejection of claim 5 above]
Zalevsky does not expressly discloses that said movement pattern being associated with acoustic signals, said desired movement origin being a desired origin of acoustic signals to be detected.
Carmon further discloses that said movement pattern is associated with acoustic signals, said desired movement origin being a desired origin of acoustic signals to be detected [This limitation fails to further limit the claimed system however, for the advancement of prosecution it has been addressed. see [0015] of Carmon discloses detecting movement patterns associated with heartbeat which has an acoustic signal and the origin of the heartbeat sound is the movement of the heart]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the signal selection module of the processing utility and make it configured to  process movement patterns being associated with [see 0007] of Carmon]
Regarding claim 8, Zalevsky discloses the system of claim 1 [see rejection of claim 1 above].
Zalevsky does not disclose a filtering module configured for receiving data about the determined correlation function and for filtering said data to identify position variation associated with movement signals originating for the inspection region to thereby generate data indicative of movement patterns signals collected from said region.
Carmon further discloses that the filtering module [breathing filter 127 together with the heartbeat filter 126 are the filtering module; see FIG. 3 and [0017]] is configured and operable for receiving data about the determined correlation function [see FIG. 3; the data related to the correlation function (i.e. movement data)  is received by the filtering unit [see [0033]] and for filtering said data to identify position variation associated with movement signals originating for the inspection region [see [0033]; the data only related to the heart region or the chest region are being extracted] to thereby generate data indicative of movement patterns signals collected from said region [see [0017] and [0033] of Carmon; see also FIG.3 ]   
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Zalevsky and make the filtering module configured and operable for receiving data about the determined correlation function and for filtering said data to identify position variation associated with movement signals originating for the inspection region to thereby generate data .[see [0017] of Carmon]
Regarding claim 10, Zalevsky discloses the system of claim 1 [see rejection of claim 1 above].
Zalevsky does not disclose that the system of claim 1 is configured for use as a cardiac stethoscope; said processing utility is configured an operable for identifying collected signals corresponding with acoustic indication of heart operation.
Carmon further discloses that the system of claim 1 is configured for use as a cardiac stethoscope[intended use limitation, the system is capable of being used as a cardiac stethoscope [see [0032]-[0033]],, said processing utility is configured and operable for identifying collected signals corresponding with acoustic indication of heart operation. [see [0032]-[0033] disclosing that the system can be used to detect and identify heart movement caused by the heart activity therefore, the system is configured and can be used as a heart stethoscope]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of claim 1 further and make it configured for use as a cardiac stethoscope, said processing utility configured and operable for identifying collected signals corresponding with acoustic indication of heart operation according to the teachings of Carmon in order to better monitor the health of the individual as it is dependent on the health of the heart. [see [0003] of Carmon]
  Regarding claim 12, Zalevsky discloses the system of claim 1 [see rejection of claim 1 above].
that the system of claim 1 is configured for use as a spirometer, said processing utility is configured and operable to identifying collected signals corresponding with lungs activity.
Carmon further discloses that the system of claim 1 is configured for use as a spirometer [intended use limitation, the system is capable of being used as a spirometer [see [0032]-[0033]], said processing utility is configured and operable for identifying collected signals corresponding with lungs activity. [see [0032]-[0033] disclosing that the system can be used to detect and identify breathing movement caused by the lung activity therefore, the system is configured and can be used as a spirometer] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of claim 1 further and make it configured for use as a cardiac spirometer, said processing utility configured and operable for identifying collected signals corresponding with acoustic indication of lungs operation according to the teachings of Carmon in order to better monitor the health of the individual as it is dependent on the health of the lungs [see [0003] of Carmon]
Regarding claim 21, Zalevsky further discloses a stimulation unit configured for providing selected external stimulation onto said inspection region, said external stimulation being associated with acoustic signals of selected frequency range. [see [0028] of Zalevsky; external stimulation in the form of acoustic wave is applied] 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (U.S. Publication No. 2014/0148658) hereinafter “Zalevsky” in view of Carmon et al. (U.S. Publication No. 2015/0157224) hereinafter “Carmon” as applied to claim 1 above and further in view of Thompson et al. (U.S. Patent No. 10,194,808) hereinafter “Thompson”.
Regarding claim 7, Zalevsky as modified by Carmon discloses that said processing utility further comprises a frequency selection module configured and operable for selecting an operation frequency for modulation of the light source unit [see [0098] of Zalevsky] 
Zalevsky as modified by Carmon does not expressly disclose selecting sampling rate of the light collection unit in accordance with data about anticipated frequency range of movement to be detected 
Thompson, directed towards a laser speckle sensor for detecting various physiological parameters of a person [see abstract and column 9, lines 19-22 of Thompson] further discloses selecting sampling rate of the light collection unit in accordance with data about anticipated frequency range of movement to be detected [see column 16, lines 50-60 and column 22, lines 30-35 of Thompson]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing utility of Zalevsky as modified by Carmon further and make it select sampling rate of the light collection unit in accordance with data about anticipated frequency range of movement to be detected according to the teachings of Thompson in order to have flexibility on what range of wavelengths to consider.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (U.S. Publication No. 2014/0148658) hereinafter “Zalevsky” in view of Carmon et al. (U.S. Publication No. 2015/0157224) hereinafter “Carmon” as applied to claim 1 above and further in view of Flock et al. (U.S. Patent No. 6,352,517) hereinafter “Flock”.
Regarding claims, 9 and 13, Zalevsky as modified by Carmon discloses the system of claim 1 [see rejection of claim 1 above].
Zalevsky as modified by Carmon does not disclose that the system of claim 1 is configured for sensing small eye movements, wherein the processing utility is configured and operable for identifying collected signals corresponding with eye movement as part of sleeping quality monitoring system.
Flock, directed towards optical monitoring the anatomical movement to detect various physiological parameters [see abstract of Flock], discloses that the system of claim 1 is configured for sensing small eye movements, wherein the processing utility is configured and operable for identifying collected signals corresponding with eye movement as part of sleeping quality monitoring system.[see column 6, lines 55-58] 
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the system of Zalevsky as modified by Carmon further for use as a sensing small eye movements, wherein the processing utility is configured and operable for identifying collected signals corresponding with eye movement as part of sleeping quality monitoring system according to the teachings of Flock in order to detect the quality of seep of a patient and perform sleep studies [see column 3, lines 65-67]

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (U.S. Publication No. 2014/0148658) hereinafter “Zalevsky” in view of Carmon et al. (U.S. Publication No. 2015/0157224) hereinafter “Carmon” as applied to claim 1 above and further in view of Sazonov et al. (U.S. Publication No. 2016/0073953) hereinafter “Sazonov”.
Regarding claim 11, Zalevsky as modified by Carmon discloses the system of claim 1 [see rejection of claim 1 above].
Zalevsky as modified by Carmon does not disclose that the system of claim 1 is configured for use of nutrition by monitoring the chewing activity as part of total caloric consumption of a subject, said processing utility is configured and operable for identifying collected signals corresponding with the chewing activity.  
Sazonov, directed towards a food intake monitor by monitoring the chewing motion [see abstract of Sazonov] discloses use of nutrition by monitoring the chewing activity as part of total caloric consumption of a subject, said processing utility is configured and operable for identifying collected signals corresponding with the chewing activity. [see [0026] of Sazonov disclosing that an optical sensor can be used to detect movement of the jaw to detect chewing]
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the system of Zalevsky as modified by Carmon further for use as a monitoring chewing activity as part of total caloric consumption of a subject, said processing utility is configured and operable for identifying collected [see [0004] of Sazonov]

Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (U.S. Publication No. 2014/0148658) hereinafter “Zalevsky” in view of Carmon et al. (U.S. Publication No. 2015/0157224) hereinafter “Carmon” as applied to claim 1 above, and further in view of Jeong (U.S. Publication No. 2014/0243710) hereinafter “Jeong”.
Regarding claim 14, Zalevsky as modified by Carmon further discloses an output port [output port 100D; see [0090] of Zalevsky] connectable to an feedback unit [see [0090] of Zalevsky; the output port can transfer the measured data feedback unit which could include a tactile sensing unit],
 Zalevsky as modified by Carmon does not discloses said tactile sensing unit comprising a plurality of actuation elements configured for operating in response to data indicative of detected vibrations from said inspection region, to thereby provide tactile sensation to a user in accordance with said collected vibration data.  
Jeong, directed towards providing a sensor measured data to a user by a tactile sensing unit [see abstract of Jeong] further discloses that the output port is connectable to a tactile sensing unit [see [0016] of Jeong] and that said tactile sensing unit comprising a plurality of actuation elements [see [0006] and [0033] of Jeong] configured for operating in response to data indicative of detected vibrations from said inspection region, to thereby provide tactile sensation to a user in accordance with said collected vibration data [see [0006] and [0033] of Jeong]  
.[see [0006] of Jeong]
Regarding claim 15, Zalevsky as modified by Carmon discloses the system of claim 1 [see rejection of claim 1 above].
Zalevsky as modified by Carmon does not disclose that said tactile sensing unit being configured as a wearable unit and configured for providing tactile sensing to a user in accordance with vibrations detected at said inspection region.  
Jeong further disclose that said tactile sensing unit being configured as a wearable unit [see [0027]-[0028] of Jeong] and configured for providing tactile sensing to a user in accordance with vibrations detected at said inspection region.[see [0006] and [0033] of Jeong] 
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the output port Zalevsky as modified by Carmon further and configure tactile sensing unit as a wearable unit and configured for providing tactile sensing to a user in accordance with vibrations detected at said inspection region according to the teachings of Jeong in order to provide feedback to the user.[see [0006] of Jeong]
claim 16, Zalevsky as modified by Carmon discloses the system of claim 1 [see rejection of claim 1 above].
Zalevsky as modified by Carmon does not disclose that said tactile sensing unit is configured for providing vibration sensation of at least one of low frequency movement and medium frequency vibrations. 
Jeong further disclose said tactile sensing unit is configured for providing vibration sensation of at least one of low frequency movement and medium frequency vibrations. [see [0033] and [0047] disclosing providing various types of vibration to the user]
 It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the output port Zalevsky as modified by Carmon further and configure said tactile sensing unit to provide vibration sensation of at least one of low frequency movement and medium frequency vibrations according to the teachings of Jeong in order to provide proper feedback to the user.[see [0006] of Jeong]
Regarding claim 20, Zalevsky as modified by Carmon discloses the system of claim 1 [see rejection of claim 1 above].
Zalevsky as modified by Carmon does not disclose that said tactile sensing unit comprises a plurality of at least two actuation regions comprising at least two of low-frequency pressure sensing, mid-frequency vibration sensing, texture variation sensing and temperature sensing.  
Jeong further discloses that said tactile sensing unit comprises a plurality of at least two actuation regions comprising at least two of low-frequency pressure sensing  [see [0006] and [0033] of Jeong discloses both texture and temperature actuators for sensing]  
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the output port Zalevsky as modified by Carmon further and configure said tactile sensing unit comprising a plurality of at least two actuation regions comprising at least two of low-frequency pressure sensing, mid-frequency vibration sensing, texture variation sensing and temperature sensing

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (U.S. Publication No. 2014/0148658) hereinafter “Zalevsky” in view of Carmon et al. (U.S. Publication No. 2015/0157224) hereinafter “Carmon” and Jeong (U.S. Publication No. 2014/0243710) hereinafter “Jeong” as applied to claim 14 above, and further in view of Radivojevic et al (U.S. Publication No. 2013/0106758) hereinafter “Radivojevic”.
Regarding claim 17, Zalevsky as modified by Carmon and Jeong discloses the tactile sensing unit of claim 14 [see rejection of claim 14 above].
Zalevsky as modified by Carmon and Jeong does not disclose that said tactile sensing unit is configured for providing vibration sensation associated with vibration frequency of 500Hz and higher enabling texture-like sensation.  
Radivojevic, directed towards providing haptic feedback to a user [see abstract of Radivojevic] further discloses that said tactile sensing unit is configured for providing vibration sensation associated with vibration frequency of 500Hz and higher [see [0099]-[0100] of Radivojevic] enabling texture-like sensation [see [0104]-[0107] of Radivojevic].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tactile sensing unit of Zalevsky in view of Carmon and Jeong further and make the vibrations 500hz and higher enabling texture like sensation to the user according to the teachings of Radivojevic in order to provide realistic feedback to the user about the texture of the material.
Regarding claim 18, Zalevsky as modified by Carmon and Jeong discloses the tactile sensing unit of claim 14 [see rejection of claim 14 above].
Zalevsky as modified by Carmon and Jeong does not disclose that said tactile sensing unit comprises a high frequency actuation element configured for providing tactile sensing associated with texture of the inspection region utilizing data indicative of high frequency vibration in response to external stimulation of the inspection region.  
Radivojevic further disclose that said tactile sensing unit comprises a high frequency actuation element configured for providing tactile sensing associated with texture of the inspection region utilizing data indicative of high frequency vibration in response to external stimulation of the inspection region.[see [0099] and [0104]-[0107] of Radivojevic]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tactile sensing unit of Zalevsky in view of Carmon and Jeong further and make the tactile sensing unit comprise of a high frequency actuation element configured for providing tactile sensing associated with texture of the inspection region utilizing data indicative of high frequency vibration in 
Regarding claim 19, Zalevsky as modified by Carmon and Jeong discloses the tactile sensing unit of claim 14 [see rejection of claim 14 above].
Zalevsky as modified by Carmon and Jeong does not disclose that said tactile sensing unit comprises at least one texture sensing element configured fro mechanically or electronically vary texture of a selected surface thereof in response to input data indicative of high frequency variations of the inspection region.
Radivojevic further disclose that that said tactile sensing unit comprises at least one texture sensing element configured fro mechanically or electronically vary texture of a selected surface thereof in response to input data indicative of high frequency variations of the inspection region. [see [0104]-[0107] of Radivojevic]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tactile sensing unit of Zalevsky in view of Carmon and Jeong further and make the tactile sensing unit comprise of at least one texture sensing element configured fro mechanically or electronically vary texture of a selected surface thereof in response to input data indicative of high frequency variations of the inspection region according to the teachings of Radivojevic in order to provide more realistic feedback to the user.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (U.S. Publication No. 2014/0148658) hereinafter “Zalevsky” in view of Carmon et al. (U.S. Publication No. 2015/0157224) hereinafter “Carmon” as applied to claim 1 above and further in view of Flock et al. (U.S. Patent No. 5897494) hereinafter “Flock-2”.
Regarding claim 22, Zalevsky as modified by Carmon further discloses that said processing utility further comprises a stimulation selection module configured and operable for determining said selected frequency of the external stimulation, [see [0142] of Zalevsky]
Zalevsky as modified by Carmon does not expressly disclose an elastometry module configured and operable for receiving data about correlation between consecutive speckle patterns filtered in accordance with said selected frequency for determining data about material density of said inspection region.
Flock-2, directed towards a speckle laser setup to detect material properties [see abstract of Flock] further discloses an elastometry module configured and operable for receiving data about correlation between consecutive speckle patterns filtered in accordance with said selected frequency for determining data about material density of said inspection region.[see column 2, lines 48-60 of Flock]
It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the system of Zalevsky as modified by Carmon further and include an elastometry module configured and operable for receiving data about correlation between consecutive speckle patterns filtered in accordance with said selected frequency for determining data about material density of said inspection region according to the teachings of Flock-2 in order to determine the state of the inner bone prosthetics [see column 2, lines 6-15 of Flock].  
	
Allowable Subject Matter
Claims 23 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 23, the prior art fails to anticipate, and/or render obvious either solely or in combination: “determine at least one of elastic or mechanical response of the bone in the inspection region to stimulation from the stimulating unit, said at least one of the elastic or mechanical response being indicative of the bone density”.
Regarding claim 24, claim depends upon claim 23 which contains allowable subject matter and therefore is considered to contain allowable subject matter at least by virtue of its dependency upon allowable base claim.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793